NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-10205

                Plaintiff-Appellee,             D.C. No. 5:08-cr-00361-BLF-1

 v.
                                                MEMORANDUM*
GARY JAMES ROLLER,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Northern District of California
                  Beth Labson Freeman, District Judge, Presiding

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Gary James Roller appeals from the district court’s order finding that Roller

violated the terms of his supervised release and reinstating his supervised release

term. We dismiss the appeal as moot.

      During the pendency of this appeal, Roller completed his supervised release



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
term, thus rendering his appeal moot. See Spencer v. Kemna, 523 U.S. 1, 14

(1998); United States v. King, 891 F.3d 868, 869-70, 872 (9th Cir. 2018) (applying

Spencer to a supervised release revocation and concluding that appeal from

revocation judgment was moot upon appellant’s completion of his sentence).

Roller’s summary assertion, without any supporting argument, that the “capable of

repetition, yet evading review” exception to mootness applies here is unavailing.

See Spencer, 523 U.S. at 17-18.

      DISMISSED.




                                         2                                   19-10205